08-3901-ag
     Qiu v. Holder
                                                                                              BIA
                                                                                           Bain, IJ
                                                                                      A098 560 281
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON
OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND
THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A
PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY
ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

          At a stated term of the United States Court of                           Appeals
     for the Second Circuit, held at the Daniel Patrick                           Moynihan
     United States Courthouse, 500 Pearl Street, in the                           City of
     New York, on the 11 th day of February, two thousand                         ten.

     PRESENT:
               GUIDO CALABRESI,
               ROSEMARY S. POOLER,
               ROBERT A. KATZMANN,
                            Circuit Judges.
     _____________________________________

     HAI HUI QIU,
              Petitioner,

                         v.                                         08-3901-ag
                                                                    NAC
     ERIC H. HOLDER JR., ATTORNEY
     GENERAL, *
                Respondent.
     _____________________________________




                     *
                 Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
         Attorney General Eric H. Holder Jr., is automatically substituted
         for former Attorney General Michael B. Mukasey as respondent in this
         case.
FOR PETITIONER:        Robert J. Adinolfi, Louis &
                       Adinolfi, New York, N.Y.

FOR RESPONDENT:        Gregory G. Katsas, Assistant
                       Attorney General, Keith I. McManus,
                       Senior Litigation Counsel, Jessica
                       E. Sherman, Trial Attorney, Office
                       of Immigration Litigation, United
                       States Department of Justice,
                       Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Hai Hui Qiu, a native and citizen of the People’s

Republic of China, seeks review of a July 28, 2008 order of

the BIA, affirming the September 18, 2006 decision of

Immigration Judge (“IJ”) Terry A. Bain, which denied his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).    In re Hai Hui

Qiu, No. A098 560 281 (B.I.A. July 28, 2008), aff’g No. A098

560 281 (Immig. Ct. N.Y. City Sept. 18, 2006).    We assume

the parties’ familiarity with the underlying facts and

procedural history in this case.

    When the BIA summarily affirms the decision of the IJ

without issuing an opinion, see 8 C.F.R. § 1003.1(e)(4),

this Court reviews the IJ’s decision as the final agency


                             2
determination.     See Shunfu Li v. Mukasey, 529 F.3d 141, 146

(2d Cir. 2008).     We review the agency’s factual findings

under the substantial evidence standard.     See 8 U.S.C.

§ 1252(b)(4)(B).     Questions of law and the application of

law to undisputed fact are reviewed de novo.     See Salimatou

Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

    We conclude that the agency did not err in finding that

Qiu failed to demonstrate eligibility for asylum or

withholding of removal.     The agency properly found that Qiu

had failed to show that at least one “central reason” for

any mistreatment that he suffered was “on account of” his

political opinion.     See 8 U.S.C. § 1158(b)(1)(B)(i).     Qiu

did not exhaust his claim of future persecution to the BIA,

but we note that he did not show that any mistreatment that

he would suffer upon return to China would be “on account

of” his political opinion.     See id.; see also Yueqing Zhang

v. Gonzales, 426 F.3d 540, 545 (2d Cir. 2005) (an “applicant

must also show, through direct or circumstantial evidence,

that the persecutor’s motive to persecute arises from the

applicant's political belief”).     According to Qiu’s

testimony, the “central reason” he was sought by the

authorities was that his Village Chief’s nephew attacked him


                                3
during a basketball game and Qiu reported it to the police

and the County Chief.    While Qiu argues that the authorities

planted Falun Gong material in his home, he does not contend

that the authorities in fact believed him to practice Falun

Gong and that the police officers who planted the material,

or others within the police force, did or will seek to

persecute him on account of their belief that he practices

Falun Gong.   Qiu need not show that a protected ground was

the sole basis for his persecution, but he must at least

show that it was or would be a motivating factor.    See Uwais

v. U.S. Att’y Gen., 478 F.3d 513, 517 (2d Cir. 2007).

Therefore, because Qiu failed to show the requisite nexus to

a protected ground, the agency did not err in denying his

application for asylum and withholding of removal.    See Paul

v. Gonzales, 444 F.3d 148, 155-56 (2d Cir. 2006)

(withholding claim necessarily fails if the applicant is

unable to show the objective likelihood of persecution

needed to make out an asylum claim).

    Finally, in his brief to this Court, Qiu failed to

challenge the agency’s finding that he was ineligible for

CAT relief.   We therefore deem waived any challenge to the

denial of such relief.    See Yueqing Zhang, 426 F.3d at 541


                               4
n.1.

       For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

The pending request for oral argument in this petition is

DENIED in accordance with Federal Rule of Appellate

Procedure 34(a)(2), and Second Circuit Local Rule 34(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5